Exhibit 10.34.1 AMENDMENT TO THE AMENDED AND RESTATED 1998 LONG-TERM INCENTIVE PLAN Effective May 24, 2006, the Amended and Restated 1998 Long Term Incentive Plan (the “Plan”), as amended and restated, be and it hereby is amended as follows: (a) Add the following language at the end of the 3rd sentence of the Plan: “and certain additional immaterial amendments were added to the Plan effective May 24, 2006 after prior Board approval”; and (b) Section 4.3(b) of the Plan is deleted. L.B. Foster Company By: /s/ Stan L. Hasselbusch Stan L. Hasselbusch President and Chief Executive Officer pursuant to authority of Board of Directors
